ORDER
PER CURIAM.
Defendant appeals from his convictions of murder in the first degree and armed criminal action. Defendant also appeals from the denial of his Rule 29.15 motion without an evidentiary hearing.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only setting forth the facts and reasons for this *500order. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).